In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-1122
FIRST AMERICAN BANK,
                                                  Plaintiff-Appellant,

                                 v.

FEDERAL RESERVE BANK OF ATLANTA, CITIZENS BANK, N.A.,
and DAVID M. GOODSON,
                                  Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 14 C 8120 — John Robert Blakey, Judge.
                     ____________________

  ARGUED OCTOBER 20, 2016 — DECIDED NOVEMBER 22, 2016
                     ____________________

   Before BAUER, POSNER, and KANNE, Circuit Judges.
    POSNER, Circuit Judge. This is a complicated case regard-
ing contested liability for a counterfeit check; we shall sim-
plify ruthlessly.
    In 2013 an Illinois lawyer named David M. Goodson re-
ceived an email from a person who represented himself or
herself to be a woman named “Fumiko Anderson.” The
2                                                 No. 16-1122


email stated that she wanted to hire Goodson to help her re-
cover money that she claimed to be owed in a divorce pro-
ceeding. Later Fumiko told him that her retaining a lawyer
had convinced her ex-husband to settle, and that Goodson
should expect a substantial check in the mail to cover his fee
plus the amount of the settlement, which he was to pass on
to her. The check that Goodson received, marked payable to
the order of “Law Office David M. Goodson,” was drawn on
the account of First Aid Corporation (an Illinois manufactur-
er—doing business as 1st Ayd Corporation—of industrial
and sanitation products), at a Chicago bank named First
American. The check looked like a real check but actually
was counterfeit. The scammers wrote a check on First Amer-
ican for $486,750.33 to Goodson, which he deposited in his
client trust account in Citizens Bank, N.A., one of the de-
fendants in this case. Fumiko told Goodson she needed the
money immediately. Goodson directed the bank to transfer
it to a Japanese entity that he believed to be Fumiko but ac-
tually was part of an Internet-based fraudulent check
scheme known as the “Fumiko Bandit.” So First Aid had lost
the entire $486,750.33 that had been transferred out of its ac-
count by the fraudulent check; the money had been stolen by
Fumiko Bandit.
    First American reimbursed First Aid, its defrauded and
therefore unhappy client, but then turned to Citizens Bank in
an effort to recover from it the money that it had transmitted
to Goodson’s Citizens Bank account. Citizens refused, pre-
cipitating this suit by First American, which seeks back the
$486,750.33 it has lost and names as defendants not only
Goodson and Citizens Bank but also the Federal Reserve
Bank of Atlanta, which as we’re about to see was involved in
the transaction, though only peripherally.
No. 16-1122                                                 3


    The money had been on account at First American Bank
and had been stolen by a fraudulent check, so the bank
recredited its customer and brought this suit seeking to be
reimbursed by the individual (Goodson) and the two banks
(Citizens and the Atlanta Federal Reserve Bank) for its loss.
See Illinois Uniform Commercial Code, 810 ILCS 5/4-407.
The district court gave judgment for all three defendants,
however, and First American appeals, urging several
grounds for reversal. The first is breach of warranty. When
Citizens deposited the $486,750.33 in Goodson’s account, it
did so by an electronic rather than paper check (more pre-
cisely an electronic image of the paper check) and the elec-
tronic check passed through the Federal Reserve Bank of At-
lanta en route to First American. The Federal Reserve
Board’s Regulation J, 12 C.F.R. § 210.6(b)(3)(i)(A), provides
that when a Federal Reserve Bank presents an electronic
check (such as the check drawn on First American) for pay-
ment, “the electronic image ... [must] accurately represent[]
all of the information on the front and back of the original
check as of the time that the original check was truncated.”
By “truncated” is just meant that an electronic image is sub-
stituted for the original paper check.
    Some information that was on the original check was
missing from the electronic version, but unavoidably so be-
cause it was information consisting of “characteristics of the
check, such as watermarks, microprinting, or other physical
security features that cannot survive the imaging process,”
and their absence from the electronic image, being inevita-
ble, was not actionable. See Regulation CC, 12 C.F.R. Part
229, App. E, § 229.51(A)(3). Among the missing information
was a warning box on the back of the check, often designed
4                                                 No. 16-1122


to resist scanning and so considered by the industry to be a
security feature as well.
    Had First American been suspicious of the electronic im-
age that it received from the Federal Reserve Bank of Atlan-
ta, it could have demanded a “substitute check,” which is a
paper printout that—to facilitate electronic transactions—is
deemed the legal equivalent of the original paper check. This
would have protected First American, because a “bank that
transfers, presents, or returns a substitute check or a paper
or electronic representation of a substitute check for which it
receives consideration shall indemnify the recipient and any
subsequent recipient (including a collecting or returning
bank, the depositary bank, the drawer, the drawee, the pay-
ee, the depositor, and any indorser) for any loss incurred by
any recipient of a substitute check if that loss occurred due
to the receipt of a substitute check instead of the original
check.” 12 C.F.R. § 229.53(a). Or it could have refused to
honor the check.
    First American didn’t seek indemnity and hasn’t shown
that information on the original check that was omitted from
the electronic image would, had it appeared on the electron-
ic image, have aroused suspicions in First American that
would have caused it to refuse to send the $486,750.33 to
Goodson’s bank.
    But we have now to consider some alternative argu-
ments by First American for reversal, one being a claim
against Goodson, Citizens Bank, and the Federal Reserve
Bank of Atlanta—the bank through which the money passed
en route to the Japanese fraudsters—for “restitution by mis-
take,” pursuant to the Illinois Uniform Commercial Code,
810 ILCS 5/3-418. First American was the victim of a mistake,
No. 16-1122                                                    5


all right, but Illinois law provides no remedy for such a vic-
tim against “a person who took the instrument in good faith
and for value.” 810 ILCS 5/3-418(c). The lawyer and the two
banks reasonably believed that they were engaged in the in-
nocent, commonplace banking activity of forwarding a
check to its intended final recipient on behalf of their clients.
There is no claim or evidence that they knew they were si-
phoning money to criminals. Nor did they fall below “rea-
sonable commercial standards of fair dealing.” 810 ILCS 5/3-
103(a)(4) and comment 4. Another claim by First American is
“negligent spoliation of evidence” in violation of Illinois
common law, the spoliation being alleged to be Citizens
Bank’s destruction of the original paper check after the bank
made the electronic copy that it transmitted to the Federal
Reserve Bank of Atlanta en route to the disappearance of the
money in Japan. There is no duty to retain paper checks after
an electronic substitute has been made—otherwise banks
would drown in paper—provided there’s a record of the
contents of the paper check, as there is of course in this case;
we know what the electronic check omitted, and knowing
that, we know the information that the original, the paper
check, contained.
    Last is First American’s claim against lawyer Goodson
for professional negligence. But he had received the
$486,750.33 check from First Aid believing it was part or all
of the money that his client, Fumiko Anderson, had asked
him to recover for her. The fact that the check came from
Canada, from a company he didn’t recognize, rather than
from an individual (Fumiko’s ex-husband), may have been
suspicious circumstances, but maybe not, and in any event
“the traditional, general rule has been that the attorney is li-
able only to his client, not to third persons. … To establish a
6                                                   No. 16-1122


duty owed by the defendant attorney to the nonclient the
nonclient must allege and prove that the intent of the client
to benefit the nonclient third party was the primary or direct
purpose of the transaction or relationship.” Pelham v. Gries-
heimer, 440 N.E.2d 96, 99 (Ill. 1982). First American, the plain-
tiff, was not a client of Goodson.
   There are some other, minor issues, but we can rely on
the district court’s resolution of them. There is no merit to
the suit, which that court therefore rightfully dismissed.
                                                      AFFIRMED